

113 HJ 66 IH: Continuing Appropriations Resolution, 2014
U.S. House of Representatives
2013-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA113th CONGRESS1st SessionH. J. RES. 66IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2013Mr. Reed (for himself, Mr. Graves of Georgia, Mr. Stutzman, and Mr. Southerland) introduced the following joint resolution; which was referred to the Committee on Appropriations, and in addition to the Committees on the Budget and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedJOINT RESOLUTIONMaking continuing appropriations for fiscal year 2014, and for other purposes.That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2014, and for other purposes, namely:101.(a)Such amounts as may be necessary, at a rate for operations as provided in the applicable appropriations Acts for fiscal year 2013 and under the authority and conditions provided in such Acts, for continuing projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for in this joint resolution, that were conducted in fiscal year 2013, and for which appropriations, funds, or other authority were made available in the following appropriations Acts:(1)The Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2013 (division A of Public Law 113–6).(2)The Commerce, Justice, Science, and Related Agencies Appropriations Act, 2013 (division B of Public Law 113–6).(3)The Department of Defense Appropriations Act, 2013 (division C of Public Law 113–6).(4)The Department of Homeland Security Appropriations Act, 2013 (division D of Public Law 113–6).(5)The Military Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2013 (division E of Public Law 113–6).(6)The Full-Year Continuing Appropriations Act, 2013 (division F of Public Law 113–6).(b)The rate for operations provided by subsection (a) for each account shall be calculated to reflect the full amount of any reduction required in fiscal year 2013 pursuant to—(1)any provision of division G of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6), including section 3004; and(2)the Presidential sequestration order dated March 1, 2013, except as attributable to budget authority made available by—(A)sections 140(b) or 141(b) of the Continuing Appropriations Resolution, 2013 (Public Law 112–175); or(B)the Disaster Relief Appropriations Act, 2013 (Public Law 113–2).102.(a)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used for (1) the new production of items not funded for production in fiscal year 2013 or prior years; (2) the increase in production rates above those sustained with fiscal year 2013 funds; or (3) the initiation, resumption, or continuation of any project, activity, operation, or organization (defined as any project, subproject, activity, budget activity, program element, and subprogram within a program element, and for any investment items defined as a P–1 line item in a budget activity within an appropriation account and an R–1 line item that includes a program element and subprogram element within an appropriation account) for which appropriations, funds, or other authority were not available during fiscal year 2013.(b)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used to initiate multi-year procurements utilizing advance procurement funding for economic order quantity procurement unless specifically appropriated later.103.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act.104.Except as otherwise provided in section 102, no appropriation or funds made available or authority granted pursuant to section 101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2013.105.Appropriations made and authority granted pursuant to this joint resolution shall cover all obligations or expenditures incurred for any project or activity during the period for which funds or authority for such project or activity are available under this joint resolution.106.Unless otherwise provided for in this joint resolution or in the applicable appropriations Act for fiscal year 2014, appropriations and funds made available and authority granted pursuant to this joint resolution shall be available until whichever of the following first occurs: (1) the enactment into law of an appropriation for any project or activity provided for in this joint resolution; (2) the enactment into law of the applicable appropriations Act for fiscal year 2014 without any provision for such project or activity; or (3) December 15, 2013.107.Expenditures made pursuant to this joint resolution shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law.108.Appropriations made and funds made available by or authority granted pursuant to this joint resolution may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, United States Code, but nothing in this joint resolution may be construed to waive any other provision of law governing the apportionment of funds.109.Notwithstanding any other provision of this joint resolution, except section 106, for those programs that would otherwise have high initial rates of operation or complete distribution of appropriations at the beginning of fiscal year 2014 because of distributions of funding to States, foreign countries, grantees, or others, such high initial rates of operation or complete distribution shall not be made, and no grants shall be awarded for such programs funded by this joint resolution that would impinge on final funding prerogatives.110.This joint resolution shall be implemented so that only the most limited funding action of that permitted in the joint resolution shall be taken in order to provide for continuation of projects and activities.111.(a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2013, and for activities under the Food and Nutrition Act of 2008, activities shall be continued at the rate to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act for fiscal year 2013, to be continued through the date specified in section 106(3).(b)Notwithstanding section 106, obligations for mandatory payments due on or about the first day of any month that begins after October 2013 but not later than 30 days after the date specified in section 106(3) may continue to be made, and funds shall be available for such payments.112.Amounts made available under section 101 for civilian personnel compensation and benefits in each department and agency may be apportioned up to the rate for operations necessary to avoid furloughs within such department or agency, consistent with the applicable appropriations Act for fiscal year 2013, except that such authority provided under this section shall not be used until after the department or agency has taken all necessary actions to reduce or defer non-personnel-related administrative expenses.113.Funds appropriated by this joint resolution may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)).114.(a)Each amount incorporated by reference in this joint resolution that was previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of such Act or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act, respectively.(b)Of the amount made available by section 101 for Social Security Administration—Limitation on Administrative Expenses, $470,638,000 is additional new budget authority specified for purposes of subsection 251(b)(2)(B) of the Balanced Budget and Emergency Deficit Control Act of 1985.(c)Section 5 of Public Law 113–6 shall apply to amounts designated in subsection (a) for Overseas Contingency Operations/Global War on Terrorism.115.Section 3003 of division G of Public Law 113–6 shall be applied to funds appropriated by this joint resolution by substituting fiscal year 2014 for fiscal year 2013 each place it appears.116.Notwithstanding any other provision of law, the following shall not be effective for any period before January 1, 2015:(1)Section 1331 of the Patient Protection and Affordable Care Act (42 U.S.C. 18051), relating to basic health programs for low-income individuals not eligible for Medicaid.(2)Any regulation issued pursuant to section 1311(b)(1)(B) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(b)(1)(B)) or section 1321(a)(1) of such Act (42 U.S.C. 18041(a)(1)), insofar as such regulation requires a SHOP Exchange (as described in such section 1311(b)(1)(B)) to allow a qualified employer to select a level of coverage (as described in section 1302(d)(1) of such Act) in which all qualified health plans within that level are made available to the qualified employees of the employer.(3)Section 2707(b) of the Public Health Service Act (42 U.S.C. 300gg–6(b)), insofar as such section applies to a group health plan or group health insurance issuer that utilizes more than one service provider to administer benefits that would otherwise be subject to the limitation under such section.117.Section 408 of the Food for Peace Act (7 U.S.C. 1736b) shall be applied by substituting the date specified in section 106(3) of this joint resolution for December 31, 2012.118.Amounts made available under section 101 for Department of Commerce—National Oceanic and Atmospheric Administration—Procurement, Acquisition and Construction may be apportioned up to the rate for operations necessary to maintain the planned launch schedules for the Joint Polar Satellite System and the Geostationary Operational Environmental Satellite system.119.The authority provided by section 1206 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81) shall continue in effect, notwithstanding subsection (h) of such section, through the earlier of the date specified in section 106(3) of this joint resolution or the date of the enactment of an Act authorizing appropriations for fiscal year 2014 for military activities of the Department of Defense.120.(a)Subject to subsection (b), no provision of the Patient Protection and Affordable Care Act (Public Law 111–148) or title I and subtitle B of title II of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), or of the amendments made by any such provision, shall have effect until December 31, 2014.(b)Subsection (a) shall not apply with respect to the following provisions:(1)Section 10203 of the Patient Protection and Affordable Care Act and the amendments made by such section (relating to the children’s health insurance program under title XXI of the Social Security Act).(2)Section 2704 of the Public Health Service Act (relating to pre-existing conditions exclusions), as inserted and amended by section 1201 of the Patient Protection and Affordable Care Act.(3)Section 2714 of the Public Health Service Act (relating to dependent coverage for individuals up to 26 years of age), as inserted by section 1001(5) of the Patient Protection and Affordable Care Act (Public Law 111–148) and as amended by section 2301(b) of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152).121.Section 14704 of title 40, United States Code, shall be applied to amounts made available by this joint resolution by substituting the date specified in section 106(3) of this joint resolution for October 1, 2012.122.Notwithstanding any other provision of this joint resolution, except section 106, the District of Columbia may expend local funds under the heading District of Columbia Funds for such programs and activities under title IV of H.R. 2786 (113th Congress), as reported by the Committee on Appropriations of the House of Representatives, at the rate set forth under District of Columbia Funds—Summary of Expenses as included in the Fiscal Year 2014 Budget Request Act of 2013 (D.C. Act 20–127), as modified as of the date of the enactment of this joint resolution.123.Notwithstanding section 101, amounts are provided for The Judiciary—Courts of Appeals, District Courts, and Other Judicial Services—Defender Services at a rate for operations of $1,012,000,000.124.For the period covered by this joint resolution, section 550(b) of Public Law 109–295 (6 U.S.C. 121 note) shall be applied by substituting the date specified in section 106(3) of this joint resolution for “October 4, 2013”.125.The authority provided by section 532 of Public Law 109–295 shall continue in effect through the date specified in section 106(3) of this joint resolution.126.(a)In generalSection 1513(d) of the Patient Protection and Affordable Care Act is amended by striking December 31, 2013 and inserting December 31, 2014.(b)Reporting Requirements(1)Reporting by employersSection 1514(d) of the Patient Protection and Affordable Care Act is amended by striking December 31, 2013 and inserting December 31, 2014.(2)Reporting by insurance providersSection 1502(e) of the Patient Protection and Affordable Care Act is amended by striking 2013 and inserting 2014.(c)Effective dateThe amendments made by this section shall take effect as if included in the provision of the Patient Protection and Affordable Care Act to which they relate.127.The authority provided by section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) shall continue in effect through the date specified in section 106(3) of this joint resolution.128.(a)Any amounts made available pursuant to section 101 for Department of Homeland Security—U.S. Customs and Border Protection—Salaries and Expenses, Department of Homeland Security—U.S. Customs and Border Protection—Border Security Fencing, Infrastructure, and Technology, and Department of Homeland Security—U.S. Immigration and Customs Enforcement—Salaries and Expenses shall be obligated at a rate for operations as necessary to respectively—(1)sustain the staffing levels of U.S. Customs and Border Protection Officers, equivalent to the staffing levels achieved on September 30, 2013, and comply with the last proviso under the heading Department of Homeland Security—U.S. Customs and Border Protection—Salaries and Expenses in division D of Public Law 113–6;(2)sustain border security operations, including sustaining the operation of Tethered Aerostat Radar Systems; and(3)sustain the staffing levels of U.S. Immigration and Customs Enforcement agents, equivalent to the staffing levels achieved on September 30, 2013, and comply with the sixth proviso under the heading Department of Homeland Security—U.S. Immigration and Customs Enforcement—Salaries and Expenses in division D of Public Law 113–6.(b)The Secretary of Homeland Security shall notify the Committees on Appropriations of the House of Representatives and the Senate on each use of the authority provided in this section.129.In addition to the amount otherwise provided by section 101 for Department of the Interior—Department-wide Programs—Wildland Fire Management, there is appropriated $36,000,000 for an additional amount for fiscal year 2014, to remain available until expended, for urgent wildland fire suppression activities: Provided, That of the funds provided, $15,000,000 is for burned area rehabilitation: Provided further, That such funds shall only become available if funds previously provided for wildland fire suppression will be exhausted imminently and the Secretary of the Interior notifies the Committees on Appropriations of the House of Representatives and the Senate in writing of the need for these additional funds: Provided further, That such funds are also available for transfer to other appropriations accounts to repay amounts previously transferred for wildfire suppression.130.In addition to the amount otherwise provided by section 101 for Department of Agriculture—Forest Service—Wildland Fire Management, there is appropriated $600,000,000 for an additional amount for fiscal year 2014, to remain available until expended, for urgent wildland fire suppression activities: Provided, That such funds shall only become available if funds previously provided for wildland fire suppression will be exhausted imminently and the Secretary of Agriculture notifies the Committees on Appropriations of the House of Representatives and the Senate in writing of the need for these additional funds: Provided further, That such funds are also available for transfer to other appropriations accounts to repay amounts previously transferred for wildfire suppression.131.The authority provided by section 347 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (as contained in section 101(e) of division A of Public Law 105–277; 16 U.S.C. 2104 note) shall continue in effect through the date specified in section 106(3) of this joint resolution.132.Activities authorized under part A of title IV and section 1108(b) of the Social Security Act (except for activities authorized in sections 403(b) and 413(h)) shall continue through the date specified in section 106(3) of this joint resolution in the manner authorized for fiscal year 2013, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose.133.Notwithstanding section 101, the matter under the heading Department of Labor—Mine Safety and Health Administration—Salaries and Expenses in division F of Public Law 112–74 shall be applied to funds appropriated by this joint resolution by substituting is authorized to collect and retain up to $2,499,000 for may retain up to $1,499,000.134.The first proviso under the heading Department of Health and Human Services—Administration for Children and Families—Low Income Home Energy Assistance in division F of Public Law 112–74 shall be applied to amounts made available by this joint resolution by substituting 2014 for 2012.135.Amounts provided by section 101 for Department of Health and Human Services—Administration for Children and Families—Refugee and Entrant Assistance may be obligated up to a rate for operations necessary to maintain program operations at the level provided in fiscal year 2013, as necessary to accommodate increased demand.136.(a)During the period covered by this joint resolution, any unobligated amounts available in the Nonrecurring expenses fund established in section 223 of division G of Public Law 110–161 (42 U.S.C. 3514a) may be transferred to Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund for an additional amount for fiscal year 2014, to remain available until expended, for expenses necessary—(1)to support advanced research and development pursuant to section 319L of the Public Health Service Act (42 U.S.C. 247d–7e), and other administrative expenses of the Biomedical Advanced Research and Development Agency;(2)for procuring security countermeasures (as defined in section 319F–2(c)(1)(B) of the Public Health Service Act (42 U.S.C. 247d–6b(c)(1)(B))); or(3)to prepare for and respond to an influenza pandemic and other emerging infectious diseases, including activities such as the development and purchase of vaccine, antivirals, necessary medical supplies, diagnostics, and other surveillance tools.(b)Products purchased with amounts made available by this joint resolution for Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund may, at the discretion of the Secretary, be deposited in the Strategic National Stockpile pursuant to section 319F–2 of the Public Health Service Act (42 U.S.C. 247d–6b).137.Notwithstanding section 101, amounts are provided for Department of Veterans Affairs—Departmental Administration—General Operating Expenses, Veterans Benefits Administration at a rate for operations of $2,455,490,000.138.Health insurance coverage for certain Congressional staff and members of the executive branchSection 1312(d)(3)(D) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)) is amended—(1)by striking the subparagraph heading and inserting the following:(D)Members of Congress, congressional staff, and political appointees in the exchange;(2)in clause (i), in the matter preceding subclause (I)—(A)by striking and congressional staff with and inserting , congressional staff, the President, the Vice President, and political appointees with; and(B)by striking or congressional staff shall and inserting , congressional staff, the President, the Vice President, or a political appointee shall;(3)in clause (ii)—(A)in subclause (II), by inserting after Congress, the following: of a committee of Congress, or of a leadership office of Congress,; and(B)by adding at the end the following:(III)Political appointeeIn this subparagraph, the term political appointee means any individual who—(aa)is employed in a position described under sections 5312 through 5316 of title 5, United States Code, (relating to the Executive Schedule);(bb)is a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior Executive Service, as defined under paragraphs (5), (6), and (7), respectively, of section 3132(a) of title 5, United States Code; or(cc)is employed in a position in the executive branch of the Government of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations.; and(4)by adding at the end the following:(iii)Government contributionNo Government contribution under section 8906 of title 5, United States Code, shall be provided on behalf of an individual who is a Member of Congress, a congressional staff member, the President, the Vice President, or a political appointee for coverage under this paragraph.(iv)Limitation on amount of tax credit or cost-sharingAn individual enrolling in health insurance coverage pursuant to this paragraph shall not be eligible to receive a tax credit under section 36B of the Internal Revenue Code of 1986 or reduced cost sharing under section 1402 of this Act in an amount that exceeds the total amount for which a similarly situated individual (who is not so enrolled) would be entitled to receive under such sections.(v)Limitation on discretion for designation of staffNotwithstanding any other provision of law, a Member of Congress shall not have discretion in determinations with respect to which employees employed by the office of such Member are eligible to enroll for coverage through an Exchange..139.The authority provided by the penultimate proviso under the heading Department of Housing and Urban Development—Rental Assistance Demonstration in division C of Public Law 112–55 shall continue in effect through the date specified in section 106(3) of this joint resolution.140.(a)In generalUntil December 15, 2014, in the event that the debt of the United States Government, as defined in section 3101 of title 31, United States Code, reaches the statutory limit, the Secretary of the Treasury shall, in addition to any other authority provided by law, issue obligations under chapter 31 of title 31, United States Code, to pay with legal tender, and solely for the purpose of paying, the principal and interest on obligations of the United States described in subsection (b) after the date of the enactment of this joint resolution.(b)Obligations describedFor purposes of this subsection, obligations described in this subsection are obligations which are—(1)held by the public, or(2)held by the Old-Age and Survivors Insurance Trust Fund and Disability Insurance Trust Fund.(c)Prohibition on compensation for Members of CongressNone of the obligations issued under subsection (a) may be used to pay compensation for Members of Congress.(d)Obligations exempt from public debt limitObligations issued under subsection (a) shall not be taken into account in applying the limitation in section 3101(b) of title 31, United States Code, to the extent that such obligation would otherwise cause the limitation in section 3101(b) of title 31, United States Code, to be exceeded.(e)Report on certain actions(1)In generalIf, after the date of the enactment of this joint resolution, the Secretary of the Treasury exercises his authority under subsection (a), the Secretary shall thereafter submit a report each week the authority is in use providing an accounting relating to—(A)the principal on mature obligations and interest that is due or accrued of the United States, and(B)any obligations issued pursuant to subsection (a).(2)SubmissionThe report required by paragraph (1) shall be submitted to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate.This joint resolution may be cited as the Continuing Appropriations Resolution, 2014.